UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedApril 4, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 1-4639 CTS CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-0225010 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 905 West Boulevard North, Elkhart, IN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 574-523-3800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filer (Do not check if smaller reporting company)o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of April 26, 2010: 33,980,081. CTS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Condensed Consolidated Statements of Earnings/(Loss) 3 - For the Three Months Ended April 4, 2010 and March 29, 2009 Unaudited Condensed Consolidated Balance Sheets 4 - As of April 4, 2010 and December 31, 2009 Unaudited Condensed Consolidated Statements of Cash Flows 5 - For the Three Months Ended April 4, 2010 and March 29, 2009 Unaudited Condensed Consolidated Statements of Comprehensive Earnings/(Loss) 6 - For the Three Months Ended April 4, 2010 andMarch 29, 2009 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 SIGNATURES 25 2 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS/(LOSS) - UNAUDITED (In thousands, except per share amounts) Three Months Ended April 4, March29, Net sales $ $ Costs and expenses: Cost of goods sold Selling, general, and administrative expenses Research and development expenses Restructuring charge – Note I — Goodwill impairment – Note L — Operating earnings/(loss) (35,540 ) Other (expense)/income: Interest expense (235 ) (888 ) Interest income 53 70 Other (484 ) (321 ) Total other expense (666 ) (1,139 ) Earnings/(loss) before income taxes (36,679 ) Income tax expense/(benefit) (1,030 ) Net earnings/(loss) $ $ ) Net earnings/(loss)per share - Note J Basic $ $ ) Diluted $ $ ) Cash dividends declared per share $ $ Average common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED (In thousands of dollars) April 4, December 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowances (2010 - $2,459; 2009- $2,119) Inventories, net - Note D Other current assets Total current assets Property, plant and equipment, less accumulated depreciation (2010- $263,578; 2009 - $264,651) Other Assets Prepaid pension asset Goodwill – Note L Other intangible assets, net – Note L Deferred income taxes Other Total other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt- Note E Other long-term obligations Shareholders’ Equity Preferred stock - authorized 25,000,000 shares without par value; none issued — — Common stock - authorized 75,000,000 shares without par value; 54,300,840 shares issued atApril 4, 2010 and 54,213,931 shares issued at December31, 2009 Additional contributed capital Retained earnings Accumulated other comprehensive loss ) ) Cost of common stock held in treasury (2010 and 2009 – 20,320,759 shares) ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited condensed consolidated financial statements. 4 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In thousands of dollars) Three Months Ended April 4, March 29, Cash flows from operating activities: Net earnings/(loss) $ $ ) Adjustments to reconcile net earnings/(loss) to net cash provided by/(used in) operating activities: Depreciation and amortization Prepaid pension asset ) ) Equity-based compensation – Note B Restructuring and impairment charges – Note I — Goodwill impairment – Note L — Amortization of retirement benefit adjustments – Note F Other ) ) Changes in assets and liabilities, net of acquisitions Accounts receivable ) Inventories ) Other current assets ) ) Accounts payable and accrued liabilities ) Total adjustments Net cash provided by/(used in) operating activities ) Cash flows from investing activities: Earnout payment related to a 2008 acquisition ) — Capital expenditures ) ) Proceeds from sales of assets Net cash used in investing activities ) ) Cash flows from financing activities: Payments of long-term debt – Note E ) ) Proceeds from borrowings of long-term debt – Note E Payments of short-term notes payable ) ) Proceeds from borrowings of short-term notes payable Dividends paid ) ) Exercise of stock options 92 — Other ) ) Net cash provided by financing activities Effect of exchange rate on cash and cash equivalents ) Net increase/(decrease) in cash and cash equivalents (6
